Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After-Final Amendments Entered
Applicant’s after-final claim amendments dated 7/21/2022 are acknowledged and entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Eastlund on July 28, 2022.
The application has been amended as follows: 
Amend claim 1 as follows: A method of cleaning for a chemical mechanical polishing system, comprising:
	while a component in the polishing system is spaced away from a polishing pad of the polishing system, the component comprising a carrier head or a substrate to be polished, directing out of a nozzle a wet steam aerosolcomponent at an inter-platen station to clean polishing by-product off the component, wherein the wet steam aerosol comprises a gas component that consists of steam, wherein the wet steam aerosol comprises liquid water at a concentration of less than 5 wt% of the wet steam aerosol, wherein the wet steam aerosol is formed by mixing liquid water with steam, and wherein that wet steam aerosol has a temperature of around 40-50 °C prior to reaching the component; and
	moving the cleaned component into contact with the polishing pad.
Amend claim 2 as follows: The method of claim 1, comprising setting a timer and halting [[the]] the step of directing wet steam aerosol out of the nozzle at expiration of the timer.
Cancel claim 23.
Amend claim 24 as follows: The method of claim [[23]] 1, wherein the wet steam aerosol is directed onto an outer surface of the carrier head.
Amend claim 25 as follows: The method of claim 1, wherein the wet steam aerosol has a flow rate [[of]] in a range from 1 to 1000 cubic centimeters per minute (cc/min).  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 1.  With regard to claim 1, the most relevant prior art is JP2003-071709 by Tomohiko in view of U.S. 6,206,760 to Chang in view of U.S. 2010/0291841 by Sung in view of U.S. 5,964,952 to Kunze-Concewitz (hereafter referred to as “Concewitz” for simplicity) in view of U.S. 20180281150 by Chen used to reject claim 13 in the Final Rejection dated May 3, 2022.  The combination of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen does not teach that the wet steam aerosol comprises liquid water at a concentration of less than 5 wt% of the wet steam aerosol, wherein the wet steam aerosol is formed by mixing liquid water with steam, and wherein that wet steam aerosol has a temperature of around 40-50 °C prior to reaching the component.  The reviewed prior art does not provide motivation to modify the combination of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen to arrive at the invention recited by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
July 29, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714